DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on August 18, 2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,113,150. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are being anticipated by claims 1-20 of the US Patent No. 11,113,150.




Application No. 17/445,401
US Patent No. 11,113,150
1. A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: receiving a file at the data processing hardware; selecting, from a plurality of storage devices of a distributed storage system, a first set of storage devices as storage destinations for storing the received file, each storage device in the first set of storage devices associated with a component of the distributed storage system, each component having an active state where each storage device in the first set of storage devices associated with the component is accessible and an inactive state where each storage device in the first set of storage devices associated with the component is inaccessible; and when a threshold number of the components associated with the first set of storage devices are in the inactive state: determining whether the received file is accessible from the first set of storage devices; and when the received filed is not accessible from the first set of storage devices, selecting a second set of storage devices from the plurality of storage devices as storage destinations for storing the received file, the second set of storage devices comprising the first set of storage devices and a previously unselected storage device. 

2. The computer-implemented method of claim 1, wherein the operations further comprise dividing the file into a number of chunks.

3. The computer-implemented method of claim 1, wherein the operations further  comprise, after selecting the second set of storage devices from the plurality of storage devices: determining whether the received file is accessible from the second set of storage devices; and when the received filed is accessible from the second set of storage devices, distributing the received file to each storage device of the second set of storage devices. 

4. The computer-implemented method of claim 1, wherein selecting the first set of storage devices comprises determining a first random selection of storage devices from the plurality of storage devices.

5. The computer-implemented method of claim 4, wherein determining the first random selection of storage devices uses a simple sampling, a probability sampling, a stratified sampling, or a cluster sampling.

6. The computer-implemented method of claim 1, wherein the previously unselected storage device is associated with a component that is different than each of the components associated with the first set of storage devices.

7. The computer-implemented method of claim 1, wherein the operations further comprise, when the received filed is not accessible from the first set of storage devices,  removing one or more of the storage devices from the first set of storage devices.

8. The computer-implemented method of claim 1, wherein each component associated with the first set of storage devices includes one or more storage devices from the plurality of storage devices. 

9. The computer-implemented method of claim 1, wherein each component associated with the first set of storage devices transitions from the active state to the inactive state based on a maintenance event.

10. The computer-implemented method of claim 9, wherein the maintenance event comprises one or more of: power maintenance; cooling maintenance; networking maintenance; or 30 a power outage. 

11. A system for distributing data in a distributed storage system, the system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving a file at the data processing hardware; selecting, from a plurality of storage devices of a distributed storage system, a first set of storage devices as storage destinations for storing the received file, each storage device in the first set of storage devices associated with a component of the distributed storage system, each component having an active state where each storage device in the first set of storage devices associated with the component is accessible and an inactive state where each storage device in the first set of storage devices associated with the component is inaccessible; and when a threshold number of the components associated with the first set of storage devices are in the inactive state: determining whether the received file is accessible from the first set of storage devices; and when the received filed is not accessible from the first set of storage devices, selecting a second set of storage devices from the plurality of storage devices as storage destinations for storing the received file, the second set of storage devices comprising the first set of storage devices and a previously unselected storage device.

12. The system of claim 11, wherein the operations further comprise dividing the file into a number of chunks.

13. The system of claim 11, wherein the operations further comprise, after selecting the second set of storage devices from the plurality of storage devices: determining whether the received file is accessible from the second set of storage devices; and when the received filed is accessible from the second set of storage devices, distributing the received file to each storage device of the second set of storage devices.

14. The system of claim 11, wherein selecting the first set of storage devices comprises determining a first random selection of storage devices from the plurality of storage devices.

15. The system of claim 14, wherein determining the first random selection of storage devices uses a simple sampling, a probability sampling, a stratified sampling, or a cluster sampling.

16. The system of claim 11, wherein the previously unselected storage device is associated with a component that is different than each of the components associated with the first set of storage devices.

17. The system of claim 11, wherein the operations further comprise, when the received filed is not accessible from the first set of storage devices, removing one or more of the storage devices from the first set of storage devices.

18. The system of claim 11, wherein each component associated with the first set of storage devices includes one or more storage devices from the plurality of storage devices.

19. The system of claim 11, wherein each component associated with the first set of storage devices transitions from the active state to the inactive state based on a maintenance event.

20. The system of claim 19, wherein the maintenance event comprises one or more of: power maintenance; cooling maintenance; networking maintenance; or a power outage. 

1. A method of distributing data in a distributed storage system, the method comprising: selecting, by the data processing hardware, a first set of storage devices as storage destinations from a plurality of storage devices of the distributed storage system for storing chunks of stripe replicas of stripes divided from a file, the first set of storage devices being in an active state when the distributed storage system is affected by a power maintenance event or a network maintenance event; determining, by the data processing hardware, whether the file is accessible from the selected first set of storage devices when the distributed storage system is affected by a power maintenance event or a network maintenance event; and when the selected first set of storage devices is incapable of maintaining accessibility of the file when the distributed storage system is affected by a power maintenance event or a network maintenance event, selecting, by the data processing hardware, a second set of storage devices as alternative storage destinations from the plurality of storage devices of the distributed storage system for storing the chunks of the stripe replicas of the stripes divided from the file.

2. The method of claim 1, further comprising restricting a number of chunks distributed to any one storage device of the first set of storage devices.

3. The method of claim 1, wherein selecting the first set of storage devices comprises determining a first selection of storage devices matching a number of chunks of the file.

4. The method of claim 3, wherein selecting the second set of storage devices comprises determining a second selection of storage devices matching the number of chunks of the file.

5. The method of claim 3, wherein selecting the second set of storage devices comprises modifying the first selection of storage devices by adding and removing one or more selected storage devices.

6. The method of claim 3, wherein determining the first random selection of storage devices uses a simple sampling, a probability sampling, a stratified sampling, or a cluster sampling.

7. The method of claim 1, wherein selecting the first set of storage devices comprises selecting a consecutive number of storage devices equal to a number of chunks of the file from an ordered circular list of the plurality of storage devices of the distributed storage system.

8. The method of claim 7, wherein selecting the second set of storage devices comprises selecting another consecutive number of storage devices from the ordered circular list equal to the number of chunks of the file.

9. The method of claim 7, further comprising determining that the ordered circular list of storage devices of the distributed storage system is adjacent storage devices on the ordered circular list in an inactive state when the distributed storage system is affected by a power maintenance event or a network maintenance event.

10. The method of claim 9, wherein a threshold number of consecutive storage devices on the ordered circular list are each associated with the inactive state.

11. A system for distributing data in a distributed storage system, the system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: selecting a first set of storage devices as storage destinations from a plurality of storage devices of the distributed storage system for storing chunks of stripe replicas of stripes divided from a file, the first set of storage devices being in an active state when the distributed storage system is affected by a power maintenance event or a network maintenance event; determining whether the file is accessible from the selected first set of storage devices when the distributed storage system is affected by a power maintenance event or a network maintenance event; and when the selected first set of storage devices is incapable of maintaining accessibility of the file when the distributed storage system is affected by a power maintenance event or a network maintenance event, selecting a second set of storage devices as alternative storage destinations from the plurality of storage devices of the distributed storage system for storing the chunks of the stripe replicas of the stripes divided from the file.

12. The system of claim 11, wherein the operations further comprise restricting a number of chunks distributed to any one storage device of the first set of storage devices.

13. The system of claim 11, wherein selecting the first set of storage devices comprises determining a first selection of storage devices matching a number of chunks of the file.

14. The system of claim 13, wherein selecting the second set of storage devices comprises determining a second selection of storage devices matching the number of chunks of the file.

15. The system of claim 13, wherein selecting the second set of storage devices comprises modifying the first selection of storage devices by adding and removing one or more selected storage devices.

16. The system of claim 13, wherein determining the first random selection of storage devices uses a simple sampling, a probability sampling, a stratified sampling, or a cluster sampling.

17. The system of claim 11, wherein selecting the first set of storage devices comprises selecting a consecutive number of storage devices equal to a number of chunks of the file from an ordered circular list of the plurality of storage devices of the distributed storage system.

18. The system of claim 17, where selecting the second set of storage devices comprises selecting another consecutive number of storage devices from the ordered circular list equal to the number of chunks of the file.

19. The system of claim 17, wherein the operations further comprise determining that the ordered circular list of storage devices of the distributed storage system is adjacent storage devices on the ordered circular list in an inactive state when the distributed storage system is affected by a power maintenance event or a network maintenance event.

20. The system of claim 19, wherein a threshold number of consecutive storage devices on the ordered circular list are each associated with the inactive state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
July 27, 2022